Citation Nr: 0322588	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  99-01 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of eligibility for Department of Veterans Affairs 
(VA) benefits based on the character of discharge.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


WITNESSES AT HEARING ON APPEAL

Appellant and L.L.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


REMAND

The veteran served on active duty from April 1964 to April 
1965 with a subsequent period of service from April 1965 to 
March 1973 that has been found to be under conditions other 
than honorable.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

In August 2001, the Board confirmed the denial of the issue 
on appeal, and the veteran filed an appeal with the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  The Court, in response to a Joint Motion for 
Remand and to Stay Further Proceedings, issued an Order 
vacating the August 2001 Board decision and remanding for a 
decision compliant with the notice provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5102, 5103, 5103A, 5107 (West 2002)).

As noted by the Court and the veteran's representative, there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the VCAA became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Section 3 of the VCAA indicates that the provisions of the 
statute do not require VA to reopen a claim that has been 
disallowed in the absence of presentation of new and material 
evidence.  38 U.S.C. § 5103A (West Supp. 2001).  VA has 
determined that although the provisions of the VCAA do not 
require that a previously denied claim be reopened, VA does 
have a duty to notify the veteran of the evidence needed to 
substantiate his claim.  Veterans Benefits Administration 
Fast Letter 01-02 (January 9, 2001).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.

Accordingly, this case is REMANDED for the following:

The RO must assure compliance with the 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
its implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


